FILED
                              NOT FOR PUBLICATION                            DEC 6 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SARUP LAL,                                        No. 12-71357

               Petitioner,                        Agency No. A079-290-266

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Sarup Lal, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his third motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Lal’s third motion to reopen

as untimely and number-barred where the motion was filed over six years after the

BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Lal failed to present sufficient

evidence of changed circumstances in India to qualify for the regulatory exception

to the time and number limits for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89.

      We reject Lal’s contention that the BIA’s typographical error constituted a

misapplication or misstatement of the law. We also reject Lal’s contention that the

BIA erred by considering Lal’s request for humanitarian asylum solely under its

sua sponte authority.

      PETITION FOR REVIEW DENIED.




                                          2